Case 1-19-42769-nhl Doc 21-1 Filed 06/18/19 Entered 06/18/19 10:50:58

EXHIBIT “A”

 
Case 1-19-42769-nhl Doc 21-1 Filed 06/18/19 Entered 06/18/19 10:50:58

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK

-- ween --X

In re: Chapter 11

VIRGINIA TRUE CORPORATION, Case No. 19-42769 (NHL)

 

Debtor.
A Ae a ——- x

 

ORDER AUTHORIZING DEBTOR TO OBTAIN UNSECURED POST-PETITION
FINANCING FROM BENITO R, FERNANDEZ AND GRANTING RELATED RELIEF

Upon the motion of Virginia True Corporation, the debtor and debtor-in-possession
herein (the “Debtor”), dated June 17, 2019, and the exhibits annexed thereto (the “Motion”), for
entry of an Order, pursuant to §364(b) of title 11 of the United States Code (the “Bankruptcy Code”),
Rule 4001(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local
Bankruptcy Rule 4001-2, authorizing the Debtor to obtain unsecured post-petition financing from
Benito R. Fernandez (the “Lender”) on an interim and final basis in accordance with the terms and
conditions of a certain Debtor-In-Possession Loan Agreement, dated June 17, 2019 (the “Loan
Agreement”), between the Debtor and the Lender, a copy of which is attached to the Motion as
Exhibit “B”, and for such other and further relief as may be just and proper; and the Court having
held an interim hearing on , 2019 to consider the Motion (the “Hearing”); and upon all
of the pleadings filed with this Court and all of the proceedings held before this Court; and

IT HAVING BEEN FOUND THAT:

A. The Debtor has given notice of the Hearing, and the relief sought in the
Motion, that is due, proper and reasonable under the circumstances.

B. This Court has jurisdiction over the Debtor’s bankruptcy case, the Motion, and
the parties, and properties, and interests in properties, affected hereby under 28 U.S.C §§157(b) and

1334, Consideration of the Application constitutes a core proceeding under 28 U.S.C §157(b)(2).

 
Case 1-19-42769-nhl Doc 21-1 Filed 06/18/19 Entered 06/18/19 10:50:58

Venue of the Debtor’s case and this Application is in district is proper pursuant to 28 U.S.C. §§1408

and 1409.

C, The terms of the DIP Financing are fair and reasonable, reflect the Debtor’s
exercise of prudent business judgment consistent with her fiduciary duties, and are supported by
reasonably equivalent value and fair consideration.

Dd. It is in the best interest of the Debtor, its creditors and its estate that it be
allowed to obtain unsecured post-petition financing from the Lender under the terms and conditions
of the Loan Agreement, as such is necessary to permit the orderly administration of the Debtor’s
chapter 11 case and its estate.

E. The DIP Financing has been negotiated in good faith between the Debtor and
the Lender and any credit extended, loans made, and other financial accommodations extended to the
Debtor by the Lender shall be deemed to have been extended or made, as the case may be, in good
faith within the meaning of §364(e) of the Bankruptcy Code.

F, Good and sufficient cause has been shown for entry of this Order, to prevent
immediate and irreparable harm to the Debtor’s estate;

NOW, THEREFORE, IT IS HEREBY ORDERED:

1, The Motion is granted on an interim basis. The Debtor is authorized, pursuant
to §364(b) of the Bankruptcy Code, obtain unsecured post-petition financing in an amount not to
exceed $100,000 from the Lender pursuant to the terms of the Loan Agreement. The Debtor is
hereby authorized to enter into and execute the Loan Agreement and all related documents.

2. Upon entry of this order, the Debtor’s obligations under the Loan Agreement
shall constitute valid and binding obligations of the Debtor, enforceable against the Debtor in

accordance with the terms hereof.

 
Case 1-19-42769-nhl Doc 21-1 Filed 06/18/19 Entered 06/18/19 10:50:58

3, In respect of the amounts loaned to the Debtor, the Lender shail be granted an
administrative expense claim under §503(b)(1) of the Bankruptcy Code, without priority over any
other administrative expense claims.

4, If any or all of the provisions of this Order are hereafter modified, vacated,
amended or stayed by subsequent order of this Court or any other court, such modification, vacatur,
. amendment or stay shall not affect the validity of any obligation by the Debtor to the Lender that is
or was incurred prior to the effective date of such modification, vacatur, amendment or stay.

5. The administrative expense claim granted to the Lender on account of
advances made to the Debtor under the Loan Agreement, and any payments made pursuant thereto or
hereto, shall be binding (subject to the terms hereof) on the Debtor, any successor trustee for the
Debtor, and all creditors of the Debtor, as provided in §364(e) of the Bankruptcy Code, and the
validity of such administrative expense claim shall not be subject to subordination or
recharacterization.

6. This Order constitutes findings of fact and conclusions of law and takes effect
and becomes enforceable immediately upon execution hereof.

7. A final hearing to consider the Motion will be held at the United States
Bankruptcy Court for the Eastern District of New York, 271-C Cadman Plaza East, Brooklyn, New
York 11201, before the Honorable Nancy Hershey Lord, United States Bankruptcy Judge, on

, 2019 at a.m./p.m.

 
